2016 UT App 54


                 THE UTAH COURT OF APPEALS


                  FIRE INSURANCE EXCHANGE,
                           Appellee,
                              v.
                  ROBERT ALLEN OLTMANNS,
                          Appellant.

                           Opinion
                       No. 20140984-CA
                     Filed March 24, 2016

        Second District Court, Farmington Department
               The Honorable Glen R. Dawson
                        No. 090700825

            Donald L. Dalton, Attorney for Appellant
        Stewart B. Harman and Joel D. Taylor, Attorneys
                        for Appellee

JUDGE GREGORY K. ORME authored this Opinion, in which JUDGES
 J. FREDERIC VOROS JR. and MICHELE M. CHRISTIANSEN concurred.

ORME, Judge:

¶1     Appellant Robert Allen Oltmanns returns to this court,
once again appealing a district court decision granting summary
judgment to Fire Insurance Exchange. The core dispute between
these two parties previously came to this court and was resolved
in Fire Insurance Exchange v. Oltmanns, 2012 UT App 230, 285
P.3d 802. Last time we reversed; this time, we affirm.


                       BACKGROUND

¶2     This suit grew out of an accident in 2006 involving a
personal watercraft piloted by Oltmanns, which resulted in the
injury of Oltmanns’s brother-in-law. Concerned early on about
               Fire Insurance Exchange v. Oltmanns


potential tort liability stemming from the accident, Oltmanns
consulted with a Fire Insurance agent, who offered to assist
Oltmanns in filing a claim even though the agent was not certain
there would be coverage. 1 At that time, Oltmanns declined the
agent’s offer of assistance in submitting the claim.

¶3     A year later, the brother-in-law sued Oltmanns for
negligence and won, obtaining a judgment against him.
Oltmanns again contacted Fire Insurance. This time, however,
Oltmanns demanded that Fire Insurance pay the full amount of
his liability to his brother-in-law under his homeowner’s
insurance policy. After extensive in-house review, Fire Insurance
submitted Oltmanns’s claim to outside counsel for a coverage
opinion. It also told Oltmanns’s attorney to continue
representing Oltmanns and informed him that Fire Insurance
might reimburse him for his fees and expenses.

¶4     Soon thereafter, in a quite thorough coverage opinion,
outside counsel expressed the view that the term “jet ski” as
used in Oltmanns’s policy most likely would be construed as
referring to the broad category of motorized personal watercraft
such that, in counsel’s opinion, “Fire Insurance had a 75% chance
of prevailing in a declaratory relief action.” Counsel advised
filing such an action to receive a definitive ruling on the
coverage question, and Fire Insurance then filed this declaratory
judgment action seeking a determination of its responsibility to
Oltmanns under his policy.

¶5    Shortly after filing its action, Fire Insurance moved for
summary judgment, and the district court, agreeing with outside
counsel’s interpretation, ruled in favor of Fire Insurance.

1. Oltmanns’s policy with Fire Insurance excluded coverage for
accidents involving the use of “jet skis.” In the prior appeal, we
concluded that this term was ambiguous. See Fire Insurance
Exchange v. Oltmanns, 2012 UT App 230, ¶ 10, 285 P.3d 802.




20140984-CA                     2               2016 UT App 54
               Fire Insurance Exchange v. Oltmanns


Oltmanns appealed, and we reversed, concluding that although
one definition of the term “jet ski” supported the view taken by
Fire Insurance and the district court, the term was ambiguous
because “jet ski” was subject to several different interpretations,
some of which favored Oltmanns. Oltmanns, 2012 UT App 230,
¶¶ 9–10. Construing the contract against the drafter and in favor
of the policyholder, we ruled in favor of Oltmanns and
remanded the case to the district court. Id. ¶ 11.

¶6     Fire Insurance did not petition for rehearing, did not
petition for certiorari review, and did not try to develop new
arguments for the district court’s consideration on remand. On
the contrary, it promptly settled with Oltmanns and agreed to
reimburse him for the attorney fees incurred in defending the
tort case. Fire Insurance declined, however, to cover Oltmanns’s
attorney fees related to the coverage dispute, including those
related to the successful appeal from the district court’s grant of
summary judgment to Fire Insurance.

¶7     In an effort to recover those attorney fees, Oltmanns filed
a counterclaim against Fire Insurance in the still-open
declaratory judgment action, claiming breach of the implied
covenant of good faith and fair dealing for Fire Insurance’s
alleged failure to “fairly evaluate” the claim pending against
Oltmanns and for “unreasonably reject[ing]” that claim. 2 The
parties began discovery on the issues presented by the
counterclaim in the fall of 2013.


2. Unlike some insurance policies that apparently allow for the
recovery of attorney fees from the insurer by the insured
following a successful coverage action, both sides indicated
during oral argument that the insurance contract in this case has
no such provision. Therefore, the parties agree, Oltmanns is
entitled to recover his attorney fees only if he can prove bad
faith—or at least a lack of good faith—by Fire Insurance.




20140984-CA                     3                2016 UT App 54
                Fire Insurance Exchange v. Oltmanns


¶8     Almost a year later, Fire Insurance moved for summary
judgment, relying on the coverage opinion letter and the
affidavit of the claims specialist who investigated Oltmanns’s
insurance claim. Despite Oltmanns’s opposition to the motion,
the district court determined that Fire Insurance’s denial of the
claim was reasonable because the interpretation issue was fairly
debatable. The court granted summary judgment to Fire
Insurance.


              ISSUE AND STANDARD OF REVIEW

¶9     Oltmanns contends that Fire Insurance was not entitled to
summary judgment because the interpretation question was not
“fairly debatable” as a matter of law. Whether denial of a claim
was “fairly debatable under the facts . . . is a question of law that
we review for correctness.” Prince v. Bear River Mut. Ins. Co., 2002
UT 68, ¶ 33, 56 P.3d 524. Although on summary judgment we
ordinarily “accord no deference to the district court’s
conclusions of law, including its interpretation of precedent and
statute,” Torian v. Craig, 2012 UT 63, ¶ 13, 289 P.3d 479, given the
highly fact-intensive inquiry typically necessary to make a
“fairly debatable” determination, “trial courts have ‘some
discretion’” and “we will therefore ‘grant the trial court’s
conclusion some deference’” when the pivotal question is fact
sensitive, Prince, 2002 UT 68, ¶ 33 (quoting Billings v. Union
Bankers Ins. Co., 918 P.2d 461, 464 (Utah 1996)). Here, it is not, see
infra ¶ 12, and so we review the district court’s ruling for
correctness, according it no deference.


                            ANALYSIS

¶10 Oltmanns challenges Fire Insurance’s decision to obtain a
coverage determination through its declaratory judgment action,
claiming that Fire Insurance’s decision to do so was in bad
faith, breaching the covenant of good faith and fair dealing.



20140984-CA                      4                 2016 UT App 54
                Fire Insurance Exchange v. Oltmanns


Fire Insurance, for its part, defends its actions as reasonable
under the “fairly debatable” standard. The district court agreed
with Fire Insurance and granted summary judgment in its favor.

¶11 “[D]enial of a claim is reasonable if the insured’s claim is
fairly debatable.” Prince, 2002 UT 68, ¶ 28. This is because “if an
insurer denies an ‘insured’s claim [that] is fairly debatable, [then]
the insurer is entitled to debate it and cannot be held to have
breached the implied covenant [of good faith and fair dealing] if
it chooses to do so.’” Id. (quoting Morris v. Health Net of Cal., Inc.,
1999 UT 95, ¶ 7, 988 P.2d 940) (first and second alterations in
original) (additional internal quotation marks omitted). The
district court’s prior ruling validating Fire Insurance’s
interpretation of the policy surely seems to make it difficult to
argue that Fire Insurance’s position was not at least “fairly
debatable.”

¶12 In some respects, the instant case is not unlike previous
“fairly debatable” cases in that reasonable minds could—and
did—differ as to their interpretation of key points. See id. ¶¶ 35–
36; Callioux v. Progressive Ins. Co., 745 P.2d 838, 842 (Utah Ct.
App. 1987). See also Morris v. Health Net of Cal., Inc., 1999 UT 95,
¶ 7, 988 P.2d 940 (“[U]nder Utah law, ‘when an insured’s claim is
fairly debatable, the insurer is entitled to debate it[.]’”) (quoting
Billings v. Union Bankers Ins. Co., 918 P.2d 461, 465 (Utah 1996)).
Unlike those cases, however, here the facts are not in dispute
and never have been; instead, this case concerns a purely legal
issue, i.e., whether the term “jet ski” as used in Oltmanns’s
insurance policy was ambiguous as a matter of law. In the first
appeal, we concluded that the term was ambiguous, and
resolved the ambiguity against the insurer. See Oltmanns, 2012
UT App 230, ¶¶ 10–11. See also United States Fidelity & Guar. Co.
v. Sandt, 854 P.2d 519, 523 (Utah 1993) (“[P]rovisions that limit
or exclude coverage should be strictly construed against
the insurer.”).




20140984-CA                       5                 2016 UT App 54
                Fire Insurance Exchange v. Oltmanns


¶13 This conclusion does not, however, compel the
determination that the meaning of the clause in question was not
“fairly debatable.” On the contrary, considering the totality of
the circumstances, it is very relevant that courts, albeit in
somewhat different contexts than that presented in this case,
have concluded that both “stand-up” and “sit-down” watercraft
may be considered jet skis. See, e.g., Ford v. Polaris Indus., Inc., 43
Cal. Rptr. 3d 215, 217–18 (Ct. App. 2006) (referring to a two-
seater personal watercraft as a “jet ski”); State Farm Fire
& Casualty Co. v. Johnson, 596 So. 2d 1162, 1163 (Fla. Dist. Ct.
App. 1992) (per curiam) (“The term ‘jet ski’ is often used as
a generic term for all personal watercraft despite the fact that it
is a registered trademark of Kawasaki.”). It is additionally
relevant that Wikipedia, the key source for our conclusion in
Oltmanns as to the colloquial understanding of the term “jet ski,”
now features no less than four different definitions of the
term, one of which supports Oltmanns’s position and one of
which supports that of Fire Insurance. See Jet Ski, Wikipedia,
https://en.wikipedia.org/wiki/Jet_Ski      [https://perma.cc/Z5N9-
M2CG] (last visited Feb. 17, 2016). Finally, we find it very
                                        3




3. The Wikipedia entry, as presently constituted, actually
furnishes stronger support for Fire Insurance’s position than it
previously did, because the “sit-down” and “stand-up”
distinction we relied upon in seeing ambiguity has since been
deleted. Compare Fire Insurance Exchange v. Oltmanns, 2012 UT
App 230, ¶ 9, 285 P.3d 802 (“The term ‘Jet Ski’ . . . is often mis-
applied to all personal watercraft with pivoting handlepoles
manipulated by a standing rider; these are properly known as
Stand-up [Personal Watercraft].”), with Jet Ski, Wikipedia,
https://en.wikipedia.org/wiki/Jet_Ski      [https://perma.cc/Z5N9-
M2CG] (last visited Feb. 17, 2016) (“Jet Ski is the brand name of a
personal watercraft manufactured by Kawasaki. . . . The term is
sometimes used to refer to any type of personal watercraft . . . .
Though the proper noun ‘Jet Ski’ is a registered trademark of
                                                      (continued…)


20140984-CA                       6                 2016 UT App 54
                Fire Insurance Exchange v. Oltmanns


persuasive that the district court initially accepted Fire
Insurance’s theory and argument in this case, i.e., in the first
round of judicial consideration, not only was there a debate, but
Fire Insurance actually won the debate.

¶14 As a further note, although it is true that we ultimately
accepted the definition argued for by Oltmanns in Fire Insurance
Exchange v. Oltmanns, 2012 UT App 230, 285 P.3d 802, we did so
only after applying the interpretative rule that ambiguous
exclusions are to be construed against the insurer. Id. ¶ 6.
Moreover, we applied that rule even though application of the
rule, in these precise terms, was not Oltmanns’s primary theory
in the original appeal.


                          CONCLUSION

¶15 An insurance company may reasonably and fairly rely, at
least initially, upon a coverage opinion from qualified outside
counsel, received in the course of careful investigation and
evaluation of a claim. Moreover, submitting the issue to a court
for interpretation in a declaratory judgment action is a prudent,
reasonable step toward the resolution of a legitimate dispute

(…continued)
Kawasaki, the common noun ‘jet ski’ refers to small recreational
watercraft.”). It is, of course, difficult to discern whether the
change came about in response to our prior opinion, perhaps at
the instance of someone with a stake in the debate. See generally
Oltmanns, 2012 UT App 230, ¶ 18 n.3 (Voros, J., concurring)
(“Among its shortcomings—and strengths—is Wikipedia’s
fluidity. Anyone can edit a Wikipedia entry at any time, making
it vulnerable to opportunistic editing. Thus, an unscrupulous
lawyer (or client) could edit the Web site entry to frame the facts
in a light favorable to the client’s cause.”) (citations and internal
quotation marks omitted).




20140984-CA                      7                 2016 UT App 54
               Fire Insurance Exchange v. Oltmanns


over a coverage term or exclusion. And when an insurance
company proceeds in a reasonable way to resolve a difficult
coverage question, its eventual loss at the appellate level does
not foreclose a determination that an issue of interpretation was
fairly debatable, as was the case here.

¶16   Affirmed. 4




4. Oltmanns also challenges the district court’s denial of a
motion he filed under former rule 56(f) of the Utah Rules of Civil
Procedure. Because we conclude that Fire Insurance’s
interpretation of the term “jet ski” as used in Oltmanns’s
insurance policy was “fairly debatable” as a matter of law, supra
¶¶ 11–13, we decline to consider this issue.




20140984-CA                     8               2016 UT App 54